Soon, Judge,
delivered the opinion of the court.
The case came up on a demurrer to the petition. Camp, with his wife, who had been a ward of Gillett, resided in this state. Gillett, who had been guardian of Mrs. Camp, was a citizen of Wisconsin, where he was appointed her guardian. Mrs. Camp, it seems, had no estate in Wisconsin, at least none ever came to the hands of her guardian, if his accounts are true and just. Upon no other notice than that of a publication in the newspapers while Camp and his wife were living in this state, Gillett went into a probate court, in the state of Wisconsin, and established a demand against Mrs. Camp, as his ward. This proceeding, in a probate court in the state of Wisconsin, against citizens of Missouri, with no other than constructive notice, is *379maintained to be a judicial proceeding witbin the meaning of the constitution of tbe United States, and as such is entitled to such faith and credit in all the other states as it enjoyed in the state of Wisconsin. The record does not inform us what credit was due to this proceeding by the laws of Wisconsin; but we think we may say, however great that credit may be, it was not a record nor judicial proceeding within the contemplation of the constitution and laws of the United States. The authorities are uniform that a judgment in one state against a citizen of another state, on constructive notice, is a nullity, irrespective of the faith and credit that may be given to it by the law of the state where it is rendered. (See 2 Cow. & Hill’s notes, 907.) There was no error, therefore, in sustaining the demurrer to the first count in the declaration or petition.
But there was a second count for money paid and expenses incurred towards the education and maintenance of the wife of the plaintiff. Under the liberality now allowed in pleading, we can not say that this count was insufficient.
In overruling the demurrer to this count in the petition, we do not wish to be understood as expressing an opinion favorable to the plaintiff’s claim. The case is before us on a demurrer, consequently we can know nothing of the circumstances under which the charges against the defendants are preferred. A guardian can not make what accounts he sees fit on behalf of his ward, and expect them to be allowed as a matter of course. He must have regard to her expectations in life, and educate her accordingly. The other judges concurring, the judgment will be reversed, and the cause remanded.